Case 3:18-cv-00981-TAD-KLH Document 22 Filed 01/09/19 Page 1 of 2 PageID #: 195



                                 UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                        MONROE DIVISION

 Wendy Dye                                               JUDGE:         DOUGHTY

 V. 3:18 CV 00981

 IASIS GLENWOOD REGIONAL MEDICAL                 MAGISTRATE: HAYES
       CENTER, LLP
 ______________________________________________________________________________

                              Joint Motion to Dismiss
 ______________________________________________________________________________

          The Joint Motion of Wendy Dye and IASIS Glenwood Regional Medical Center LLP

 respectfully represents that:

                                         1.

          The parties have resolved all issues in this cause and request that the court enter the order

 attached dismissing all claims of the plaintiff with prejudice with all parties to bear their own

 costs.

          Wherefore the parties pray for entry of the attached Judgment of Dismissal.



                                                        S/J. Michael Rhymes
                                                        J. Michael Rhymes #11212
                                                        Attorney at Law
                                                        1005 North Third Street
                                                        Monroe, LA 71201
                                                        (318) 388-4500 - telephone

                                                        Attorney for Plaintiff

                                                        /s/ Jon K. Guice
                                                        Jon K. Guice (LA #20841)
                                                        Justin N. Myers (LA #34005)
                                                       Hammonds, Sill, Adkins & Guice
Case 3:18-cv-00981-TAD-KLH Document 22 Filed 01/09/19 Page 2 of 2 PageID #: 196



                                         1881 Hudson Circle
                                         Monroe, LA 71201
                                         jguice@hamsil.com
                                         jmyers@hamsil.com

                                         Robert W. Horton
                                         Mary Leigh Pirtle
                                         BASS, BERRY & SIMS PLC
                                         150 Third Avenue, South – Suite 2800
                                         Nashville, Tennessee 37201
                                         Telephone: (615) 742-6200
                                         Facsimile: (615) 742-2799
                                         bhorton@bassberry.com
                                         mpirtle@bassberry.com

                                         Attorneys for Defendant
